     Case 5:19-cv-02449-JPR Document 21 Filed 03/29/21 Page 1 of 17 Page ID #:1412



 1
 2
 3
 4
 5
 6
 7
 8                         UNITED STATES DISTRICT COURT
 9                        CENTRAL DISTRICT OF CALIFORNIA
10
11   JENNIFER ANN C.,1                 ) Case No. EDCV 19-2449-JPR
                                       )
12                       Plaintiff,    )
                                       ) MEMORANDUM DECISION AND ORDER
13                 v.                  ) REVERSING COMMISSIONER
                                       )
14   ANDREW SAUL, Commissioner         )
     of Social Security,               )
15                                     )
                         Defendant.    )
16                                     )

17   I.    PROCEEDINGS

18         Plaintiff seeks review of the Commissioner’s final decision

19   terminating her Social Security disability insurance benefits

20   (“DIB”).    The matter is before the Court on the parties’ Joint

21   Stipulation, filed August 13, 2020, which the Court has taken

22   under submission without oral argument.         For the reasons

23   discussed below, the Commissioner’s decision is reversed and this

24   matter is remanded for further proceedings.

25
26         1
            Plaintiff’s name is partially redacted in line with
27   Federal Rule of Civil Procedure 5.2(c)(2)(B) and the
     recommendation of the Committee on Court Administration and Case
28   Management of the Judicial Conference of the United States.

                                          1
     Case 5:19-cv-02449-JPR Document 21 Filed 03/29/21 Page 2 of 17 Page ID #:1413



 1   II.     BACKGROUND
 2           Plaintiff was born in 1978.       (Administrative Record (“AR”)
 3   201.)    She has a master’s degree (AR 64) and worked as an
 4   executive director of a nonprofit organization (AR 84-85).
 5           On November 25, 2008, Plaintiff applied for DIB, alleging
 6   that she had been unable to work since July 31, 2007.           (AR 201.)
 7   In a determination dated May 21, 2009, she was found disabled
 8   beginning on July 31, 2007.       (AR 40, 53, 112.)
 9           On March 24, 2016, Plaintiff filed a Continuing Disability
10   Review Report, alleging that she remained disabled because of
11   fibromyalgia, chronic fatigue syndrome, and chronic inflammatory
12   response syndrome, or “CIRS.”       (AR 219.)    On June 9, 2016, her
13   disability was found to have ended on June 1 of that year,
14   terminating her benefits.       (AR 109, 118-21.)     She requested
15   reconsideration of the cessation determination.          (AR 122-23.)     On
16   March 6, 2017, a hearing was held before a disability hearing
17   officer (AR 127-35), who upheld the cessation determination in a
18   decision dated May 15, 2017 (AR 110, 136-49).
19           Plaintiff requested a hearing before an Administrative Law
20   Judge.    (AR 153, 295-98.)     One was held on July 24, 2018, at
21   which Plaintiff, who was represented by counsel, testified, as
22   did a vocational expert.      (See AR 59-91.)      In a written decision
23   issued November 9, 2018, the ALJ found that Plaintiff’s
24   disability had ended on June 1, 2016.         (AR 37-58.)    She sought
25   Appeals Council review (AR 197-200, 300-09), which was denied on
26   October 21, 2019 (AR 1-7).       This action followed.
27   III. STANDARD OF REVIEW
28           Under 42 U.S.C. § 405(g), a district court may review the

                                           2
     Case 5:19-cv-02449-JPR Document 21 Filed 03/29/21 Page 3 of 17 Page ID #:1414



 1   Commissioner’s decision to deny benefits.         The ALJ’s findings and
 2   decision should be upheld if they are free of legal error and
 3   supported by substantial evidence based on the record as a whole.
 4   See Richardson v. Perales, 402 U.S. 389, 401 (1971); Parra v.
 5   Astrue, 481 F.3d 742, 746 (9th Cir. 2007).         Substantial evidence
 6   means such evidence as a reasonable person might accept as
 7   adequate to support a conclusion.        Richardson, 402 U.S. at 401;
 8   Lingenfelter v. Astrue, 504 F.3d 1028, 1035 (9th Cir. 2007).             It
 9   is “more than a mere scintilla, but less than a preponderance.”
10   Lingenfelter, 504 F.3d at 1035 (citing Robbins v. Soc. Sec.
11   Admin., 466 F.3d 880, 882 (9th Cir. 2006)).          “[W]hatever the
12   meaning of ‘substantial’ in other contexts, the threshold for
13   such evidentiary sufficiency is not high.”         Biestek v. Berryhill,
14   139 S. Ct. 1148, 1154 (2019).       To determine whether substantial
15   evidence supports a finding, the reviewing court “must review the
16   administrative record as a whole, weighing both the evidence that
17   supports and the evidence that detracts from the Commissioner’s
18   conclusion.”    Reddick v. Chater, 157 F.3d 715, 720 (9th Cir.
19   1998).   “If the evidence can reasonably support either affirming
20   or reversing,” the reviewing court “may not substitute its
21   judgment” for the Commissioner’s.        Id. at 720-21.
22   IV.   THE EVALUATION OF DISABILITY
23         People are “disabled” for Social Security purposes if they
24   are unable to engage in any substantial gainful activity owing to
25   a physical or mental impairment that is expected to result in
26   death or has lasted, or is expected to last, for a continuous
27   period of at least 12 months.       42 U.S.C. § 423(d)(1)(A); Drouin
28   v. Sullivan, 966 F.2d 1255, 1257 (9th Cir. 1992).

                                          3
     Case 5:19-cv-02449-JPR Document 21 Filed 03/29/21 Page 4 of 17 Page ID #:1415



 1         A.     The Eight-Step Evaluation Process
 2         The ALJ follows an eight-step sequential evaluation process
 3   to assess whether a recipient continues to be disabled.            20
 4   C.F.R. § 404.1594(f); see also Nathan v. Colvin, 551 F. App’x
 5   404, 407 (9th Cir. 2014); Held v. Colvin, 82 F. Supp. 3d 1033,
 6   1037 (N.D. Cal. 2015).      In the first step, the Commissioner must
 7   determine whether the recipient is currently engaged in
 8   substantial gainful activity; if so, she is no longer disabled.
 9   § 404.1594(f)(1); see also McCalmon v. Astrue, 319 F. App’x 658,
10   659 (9th Cir. 2009).      If not, the second step requires the
11   Commissioner to determine whether she has an impairment or
12   combination of impairments that meets or equals an impairment in
13   the Listing of Impairments (“Listing”) set forth at 20 C.F.R.
14   part 404, subpart P, appendix 1; if so, she continues to be
15   disabled.    § 404.1594(f)(2).     If not, the third step requires the
16   Commissioner to determine whether medical improvement has
17   occurred.2    § 404.1594(f)(3).     If so, the analysis proceeds to
18   step four; if not, it proceeds to step five.          Id.
19         If medical improvement has occurred, the fourth step
20   requires the Commissioner to determine whether the improvement is
21   related to her ability to work — that is, whether there has been
22   an increase in the recipient’s residual functional capacity
23
24         2
            Medical improvement is “any decrease in the medical
     severity of [a recipient’s] impairment(s) which was present at
25   the time of the most recent favorable medical decision that [the
26   recipient was] disabled or continued to be disabled.”
     § 404.1594(b)(1). “A determination that there has been a
27   decrease in medical severity” must be based on “improvement[] in
     the symptoms, signs, and/or laboratory findings associated with
28   [a recipient’s] impairment(s).” Id.

                                          4
     Case 5:19-cv-02449-JPR Document 21 Filed 03/29/21 Page 5 of 17 Page ID #:1416



 1   (“RFC”)3 from the most recent favorable medical decision.
 2   § 404.1594(f)(4).     If medical improvement is not related to the
 3   recipient’s ability to work, the analysis proceeds to step five;
 4   if it is, it proceeds to step six.        Id.
 5         If medical improvement has not occurred or if it is not
 6   related to the recipient’s ability to work, the fifth step
 7   requires the Commissioner to determine whether an exception to
 8   medical improvement applies.       § 404.1594(f)(5).     Under the first
 9   group of exceptions, the Commissioner can find a recipient no
10   longer disabled even though she has not medically improved if she
11   is able to engage in substantial gainful activity; if one of
12   those exceptions applies, the analysis proceeds to step six.
13   § 404.1594(d).     Under the second group of exceptions, the
14   Commissioner can find a recipient no longer disabled without
15   determining medical improvement or an ability to engage in
16   substantial gainful activity; if one of those exceptions applies,
17   the recipient is no longer disabled.        § 404.1594(e).     If none of
18   the exceptions apply, the recipient continues to be disabled.
19   § 404.1594(f)(5).
20         The sixth step requires the Commissioner to determine
21   whether all the recipient’s current impairments in combination
22   are “severe,” which means that they significantly limit her
23   ability to do basic work activities; if not, she is no longer
24   disabled.    § 404.1594(f)(6).
25         If the recipient’s current impairments in combination are
26
           3
27          RFC is what a claimant can do despite existing exertional
     and nonexertional limitations. § 404.1545(a)(1); see also Cooper
28   v. Sullivan, 880 F.2d 1152, 1155 n.5 (9th Cir. 1989).

                                          5
     Case 5:19-cv-02449-JPR Document 21 Filed 03/29/21 Page 6 of 17 Page ID #:1417



 1   severe, the seventh step requires the Commissioner to determine
 2   whether she has sufficient RFC, “based on all [her] current
 3   impairments,” to perform her past relevant work; if so, she is no
 4   longer disabled.     § 404.1594(f)(7).
 5         If the recipient is unable to do her past work, the eighth
 6   and final step requires the Commissioner to determine, using the
 7   RFC assessed in step seven, whether she can perform any other
 8   substantial gainful work; if so, she is no longer disabled.
 9   § 404.1594(f)(8).     If not, she continues to be disabled.         Id.
10         B.    The ALJ’s Application of the Eight-Step Process
11         At step one, the ALJ found that Plaintiff had not engaged in
12   substantial gainful activity from May 21, 2009, the date of her
13   most recent favorable medical decision,4 through November 15,
14   2018, the date of the ALJ’s decision.         (AR 42.)   In the 2009 CPD,
15   Plaintiff had the impairments of fibromyalgia and chronic fatigue
16   syndrome.    (Id.)   As of June 1, 2016, the ALJ found, she had
17   medically determinable impairments of fibromyalgia, chronic
18   fatigue syndrome, Lyme disease, CIRS, positional hypotension with
19   dizziness, sinusitis, asthma, depression, and anxiety.            (Id.)   At
20   step two, the ALJ concluded that these impairments did not meet
21   or equal a listing.      (Id.)   At step three, she found that medical
22   improvement had occurred, and Plaintiff’s “medical records
23   confirm” that by June 1, 2016, “there had been a decrease in
24   medical severity of the impairments present at the time of the
25
           4
26          The most recent favorable medical decision is also known
     as the comparison-point decision (“CPD”). See Program Operations
27   Manual System (POMS) DI 28010.105, U.S. Soc. Sec. Admin. (Jan.
     13, 2016), http://secure.ssa.gov/apps10/poms.nsf/lnx/0428010105;
28   see also § 404.1594(b)(7).

                                          6
     Case 5:19-cv-02449-JPR Document 21 Filed 03/29/21 Page 7 of 17 Page ID #:1418



 1   CPD.”    (AR 44.)    At step four, she determined that Plaintiff’s
 2   medical improvement was related to her ability to work “because
 3   it resulted in an increase in [her] residual functional
 4   capacity.”    (AR 45.)
 5           At step six, the ALJ found that since June 1, 2016,
 6   Plaintiff continued to have “a severe impairment or combination
 7   of impairments.”      (Id.)   She also noted that Plaintiff had the
 8   “nonsevere” “medically determinable impairment of irritable bowel
 9   syndrome.”    (Id.)
10           At step seven, she concluded that based on all of
11   Plaintiff’s impairments, she had the RFC to perform “light work”
12   with the following limitations: “occasionally . . . climb
13   ladders, ropes or scaffolds”; “frequently climb ramps or stairs,
14   balance, stoop, kneel, crouch, and crawl”; “avoid exposure to
15   unprotected heights and moving mechanical parts”; “avoid
16   concentrated exposure to fumes, odors, dusts, gases, and poor
17   ventilation”; and “understand, remember, and carry out simple,
18   routine work tasks.”      (AR 46.)   The ALJ determined that Plaintiff
19   was unable to perform her past relevant work as an executive
20   director of a nonprofit organization.         (AR 51.)
21           At step eight, she found that Plaintiff could work as a
22   fundraiser II, survey worker, or information clerk.           (AR 51-52.)
23   Accordingly, she found that her disability had ended as of June
24   1, 2016.    (AR 52-53.)
25   V.      DISCUSSION
26           Plaintiff alleges that the ALJ erred in evaluating the
27   opinion of internist Neil Hirschenbein.         (See J. Stip. at 7-17,
28   23-25.)    Because the ALJ failed to provide a specific and

                                          7
     Case 5:19-cv-02449-JPR Document 21 Filed 03/29/21 Page 8 of 17 Page ID #:1419



 1   legitimate reason for giving little weight to that opinion, the
 2   matter must be remanded for further analysis and findings.
 3         A.    Applicable Law
 4         Three types of physicians may offer opinions in Social
 5   Security cases: those who directly treated the plaintiff, those
 6   who examined but did not treat the plaintiff, and those who did
 7   neither.    See Lester v. Chater, 81 F.3d 821, 830 (9th Cir. 1996
 8   (as amended).    A treating physician’s opinion is generally
 9   entitled to more weight than an examining physician’s, and an
10   examining physician’s opinion is generally entitled to more
11   weight than a nonexamining physician’s.         Id.; see
12   § 404.1527(c)(1)-(2).5
13         The ALJ may discount a physician’s opinion regardless of
14   whether it is contradicted.       Magallanes v. Bowen, 881 F.2d 747,
15   751 (9th Cir. 1989); see also Carmickle v. Comm’r, Soc. Sec.
16   Admin., 533 F.3d 1155, 1164 (9th Cir. 2008).          When a doctor’s
17   opinion is not contradicted by other medical-opinion evidence,
18   however, it may be rejected only for a “clear and convincing”
19   reason.    Magallanes, 881 F.2d at 751 (citations omitted);
20   Carmickle, 533 F.3d at 1164 (citing Lester, 81 F.3d at 830-31).
21   When it is contradicted, the ALJ need provide only a “specific
22   and legitimate” reason for discounting it.         Carmickle, 533 F.3d
23   at 1164 (citing Lester, 81 F.3d at 830-31).          The weight given a
24   doctor’s opinion, moreover, depends on whether it is consistent
25
           5
26          For claims filed on or after March 27, 2017, the rules in
     § 404.1520c (not § 404.1527) apply. See § 404.1520c (evaluating
27   opinion evidence for claims filed on or after Mar. 27, 2017).
     Plaintiff’s claim was filed before March 27, 2017, however, and
28   the Court therefore analyzes it under former § 404.1527.

                                          8
     Case 5:19-cv-02449-JPR Document 21 Filed 03/29/21 Page 9 of 17 Page ID #:1420



 1   with the record and accompanied by adequate explanation, among
 2   other things.    See § 404.1527(c); see also Orn v. Astrue, 495
 3   F.3d 625, 631 (9th Cir. 2007) (factors in assessing physician’s
 4   opinion include length of treatment relationship, frequency of
 5   examination, and nature and extent of treatment relationship).
 6         B.     Relevant Background
 7         On July 5, 2018, Dr. Hirschenbein completed a preprinted
 8   “PHYSICAL RESIDUAL FUNCTIONAL CAPACITY QUESTIONNAIRE.”            (AR 1317-
 9   20, 1322.)    Dr. Hirschenbein’s check-box responses indicated that
10   Plaintiff was “incapable of even ‘low stress’ jobs”; could “walk
11   . . . [less than one] block” “without rest or severe pain”; could
12   “[s]it 45 minutes” “at one time . . . before needing to get up”;
13   could “[s]tand 5 minutes” “at one time . . . before needing to
14   sit down [or] walk around”; could “sit . . . a total of” “less
15   than 2 hours” “in an 8-hour working day”; “need[ed] a job that
16   permit[ted] shifting positions at will from sitting, standing, or
17   walking”; “need[ed] to take unscheduled breaks” every 45 minutes
18   and lasting 10 minutes each; needed to elevate her legs at “chair
19   height” during “prolonged sitting”; could “rarely . . . lift less
20   than 10 pounds,” “look up [or] hold [her] head in [a] static
21   position,” or “twist,” “stoop,” or “climb stairs”; could
22   “occasionally . . . look down” or “turn [her] head right or
23   left”; could “never” lift more than 10 pounds, “crouch/squat,” or
24   “climb ladders”; could “grasp, turn, [or] twist objects” with her
25   hands bilaterally one percent of the time; could “fine[ly]
26   manipulat[e]” the fingers on either hand five percent of the
27   time; and could never reach bilaterally.         (AR 1318-20.)     Her
28   impairments would cause her to be “absent from work . . . more

                                          9
     Case 5:19-cv-02449-JPR Document 21 Filed 03/29/21 Page 10 of 17 Page ID #:1421



 1   than four days [a] month.”       (AR 1320.)

 2           The statement noted that Plaintiff had chronic fatigue,

 3   fibromyalgia, CIRS, Lyme disease, anxiety, and depression, and

 4   her conditions caused fatigue, chronic pain, anxiety, depression,

 5   and “cognitive dysfunction.”        (AR 1317.)    The opinion listed as

 6   supporting clinical findings “positive Lyme Western Blot”6 and

 7   “MARCoNS7 nasal culture” as well as “low CD57.”8          (Id.)

 8           The ALJ did not specifically discuss Dr. Hirschenbein’s

 9   opinion; instead, she addressed it as part of a group of five

10   doctors’ opinions.       (AR 50.)   She gave “little weight” to all

11   five.       (Id.)   Initially, she found that they “failed to reference

12   sufficient medically acceptable objective clinical or diagnostic

13   findings to support” them.       (Id.)    Further, they “appear[ed] to

14
15           6
            The Western Blot is a laboratory test to detect antibodies
     to Borrelia Burgdorferi, a bacteria that causes Lyme disease.
16   Lyme Disease, Mayo Clinic, https://www.mayoclinic.org/
17   diseases-conditions/lyme-disease/diagnosis-treatment/drc-20374655
     (last visited Mar. 26, 2021).
18           7
            A deep nasal swab tests for Multiple Antibiotic Resistant
19   Coagulate Negative Staphylococci, or “MARCoNS,” to identify CIRS.
     Chronic Inflammatory Response Syndrome, Parliament of Austl.,
20   https://www.aph.gov.au/Parliamentary_Business/Committees/House/
     Health_Aged_Care_and_Sport/BiotoxinIllnesses/Report/ (last
21
     visited Mar. 26, 2021). Some dispute that MARCoNS and CIRS are
22   legitimate medical diagnoses, see, e.g., MARCoNS: Not a Real
     Diagnosis, LymeScience, https://lymescience.org/marcons/ (last
23   visited Mar. 26, 2021), but the ALJ found CIRS as a medically
     determinable impairment, and Defendant has not challenged that
24   finding or the validity of the MARCoNS test.
25           8
            A decrease in the CD57 lymphocyte subset may be an
26   important marker of chronic Lyme disease. Decreased CD57
     Lymphocyte Subset in Patients with Chronic Lyme Disease,
27   Immunology Letters, https://www.sciencedirect.com/science/
     article/abs/pii/S0165247800003163?via%3Dihub (last visited Mar.
28   26, 2021).

                                          10
     Case 5:19-cv-02449-JPR Document 21 Filed 03/29/21 Page 11 of 17 Page ID #:1422



 1   have been formed based largely on [Plaintiff’s] subjective

 2   complaints with little consideration of positive objective

 3   clinical or diagnostic findings.”         (Id.)   Finally, they were not

 4   “support[ed]” by the “objective medical evidence or other medical

 5   evidence.”     (Id.)    She noted that Plaintiff’s “mental status and

 6   physical examinations showed no worse than mild level with

 7   appropriate mood and affect and normal range of motion and gait.”

 8   (AR 50-51 (citing AR 892, 915, 968, 1074).)

 9          C.    Analysis

10          Dr. Hirschenbein’s opinion was inconsistent with that of

11   internal-medicine consultative examiner Bahaa Girgis, who opined

12   that Plaintiff was capable of a range of medium work with

13   limitations.     (AR 867-72.)    Therefore, the ALJ needed to provide

14   only a “specific and legitimate reason” for discounting Dr.

15   Hirschenbein’s opinion, Carmickle, 533 F.3d at 1164 (citation

16   omitted), but she failed to do so.

17          As an initial matter, the Court cannot determine whether the

18   ALJ intended all three reasons for discounting the opinions to

19   apply to Dr. Hirschenbein’s opinion because she lumped her

20   discussion of his opinion with that of four other doctors.             (AR

21   50.)   Although part of her discussion appeared to apply to all of

22   the opinions (see id. (referring to “these opinions”)), she in

23   other parts of her discussion referenced only one of them (see

24   id. (identifying “this opinion” and “the assessment”)).

25          Even assuming the ALJ intended all of her reasons for

26   discounting the opinions to apply to Dr. Hirschenbein’s, none of

27   them were specific and legitimate.         First, she concluded that the

28   opinion “failed to reference sufficient medically acceptable

                                          11
     Case 5:19-cv-02449-JPR Document 21 Filed 03/29/21 Page 12 of 17 Page ID #:1423



 1   objective clinical or diagnostic findings to support” it.             (Id.)
 2   But Dr. Hirschenbein listed in support of his opinion three
 3   separate clinical-test results: “positive Lyme Western Blot” and
 4   “MARCoNS nasal culture” as well as “low CD57.”           (AR 1317.)
 5   Defendant argues that the Western Blot test results were negative
 6   under criteria established by the Centers for Disease Control.
 7   (J. Stip. at 21-22 (citing AR 1289-90).)          That is not a reason
 8   the ALJ gave, however, and therefore the Court cannot consider
 9   it.   See Bray v. Comm’r of Soc. Sec. Admin., 554 F.3d 1219, 1225
10   (9th Cir. 2009) (district court must “review the ALJ’s decision
11   based on the reasoning and factual findings offered by the ALJ —
12   not post hoc rationalizations that attempt to intuit what the
13   adjudicator may have been thinking” (citations omitted)).
14         But even assuming Defendant is correct, he does not
15   challenge the other two test results relied on by Dr.
16   Hirschenbein, and in any event, Plaintiff’s Lyme-disease
17   diagnosis is not at issue because the ALJ found that Plaintiff
18   had it.    (See AR 42.)    Although positive Lyme disease and CIRS
19   tests do not necessarily mean that Dr. Hirschenbein’s limitations
20   were warranted, those results did constitute “objective clinical
21   or diagnostic” support for his findings, contrary to the ALJ’s
22   conclusion otherwise.      See Morgan v. Colvin, No. 6:12-CV-01235-
23   AA., 2013 WL 6074119, at *10-11 (D. Or. Nov. 13, 2013) (ALJ
24   improperly discounted doctor’s opinion that plaintiff suffered
25   from Lyme disease and mercury poisoning and had several
26   functional limitations from them because opinion was corroborated
27   by positive blood tests and specialist’s opinion).           And there are
28   no objective laboratory tests for chronic fatigue syndrome, see

                                          12
     Case 5:19-cv-02449-JPR Document 21 Filed 03/29/21 Page 13 of 17 Page ID #:1424



 1   Salomaa v. Honda Long Term Disability Plan, 642 F.3d 666, 677
 2   (9th Cir. 2011) (as amended), or fibromyalgia, see Benecke v.
 3   Barnhart, 379 F.3d 587, 590 (9th Cir. 2004).          The ALJ erred in
 4   discounting Dr. Hirchenbein’s opinion on this basis.
 5         The same is true of the ALJ’s second reason for discounting
 6   the opinion: that it was “formed based largely on [Plaintiff’s]
 7   subjective complaints with little consideration of positive
 8   objective clinical or diagnostic findings.”          (AR 50.)    As
 9   previously noted, Dr. Hirschenbein’s opinion specifically
10   considered objective clinical testing and thus Plaintiff’s
11   subjective complaints were not its sole foundation.           Further, a
12   patient’s subjective complaints generally play a significant role
13   in medical opinions on the limitations caused by fibromyalgia and
14   chronic fatigue syndrome.       See Revels v. Berryhill, 874 F.3d 648,
15   656-57, 663 (9th Cir. 2017) (because fibromyalgia is marked by
16   normal objective findings and diagnosed based on patient’s
17   subjective complaints, ALJ erred by discounting treating
18   physician’s opinion as unsupported by objective findings);
19   Reddick v. Chater, 157 F.3d 715, 725-26 (9th Cir. 1998) (finding
20   that ALJ’s rejection of doctors’ opinions on premise that they
21   were based on plaintiff’s subjective complaints was “ill-suited”
22   to chronic fatigue syndrome because reasoning ran counter to
23   CDC’s published framework for evaluating and diagnosing it, which
24   recognized that presence of persistent fatigue was necessarily
25   self-reported).     Therefore, the ALJ erred in discounting Dr.
26   Hirschenbein’s opinion because it was “formed based largely on”
27   Plaintiff’s subjective complaints.
28         Finally, the ALJ discounted Dr. Hirschenbein’s opinion

                                          13
     Case 5:19-cv-02449-JPR Document 21 Filed 03/29/21 Page 14 of 17 Page ID #:1425



 1   because the objective medical evidence did not support the
 2   assessment.     She erred, however, in not specifically identifying
 3   which aspects of the opinion were inconsistent with which medical
 4   evidence.    Indeed, a portion of her discussion of this reason
 5   referred to a single doctor’s “assessment” (AR 50), so it’s not
 6   clear that she even meant this reason to pertain to Dr.
 7   Hirschenbein’s functionality findings, and she failed to
 8   specifically identify which portions of the opinions she was
 9   discrediting on this basis.       See Embrey v. Bowen, 849 F.2d 418,
10   421-22 (9th Cir. 1988) (holding that ALJ’s conclusion that
11   doctor’s opinions were contrary to objective findings, including
12   “relative lack of positive findings,” was not sufficiently
13   specific); Weiskopf v. Berryhill, 693 F. App’x 539, 541 (9th Cir.
14   2017) (ALJ’s recitation of portions of physician’s treatment
15   notes and statement that physician’s opinion was inconsistent
16   with notes failed to set forth specific and legitimate reason for
17   rejecting opinion).
18         The ALJ cited several treatment notes as “show[ing] no worse
19   than mild level with appropriate mood and affect and normal range
20   of motion and gait” (AR 51), but she did not specifically discuss
21   any of the “normal” examination findings or explain how those
22   normal findings were inconsistent with the specific limitations
23   Dr. Hirschenbein assessed.       This was especially crucial with
24   fibromyalgia and chronic fatigue syndrome, which often manifest
25   with “normal” objective findings.         See Revels, 874 F.3d at 665-66
26   (finding that ALJ erred in rejecting physical therapist’s
27   functional-capacity evaluation as “far beyond what is supported
28   by objective testing” because ALJ’s reasoning was based on flawed

                                          14
     Case 5:19-cv-02449-JPR Document 21 Filed 03/29/21 Page 15 of 17 Page ID #:1426



 1   understanding of fibromyalgia, which often shows “normal”
 2   examination and test results); Daniel D. v. Comm’r, Soc. Sec.
 3   Admin., No. 3:18-cv-00654-HZ, 2019 WL 4467631, at *8 (D. Or.
 4   Sept. 17, 2019) (“Plaintiff’s normal range of motion, normal
 5   strength, and normal gait are not inconsistent with a diagnosis
 6   of chronic fatigue syndrome.”).        Therefore, the ALJ’s analysis
 7   “does not achieve the level of specificity” required by the Ninth
 8   Circuit.    Embrey, 849 F.2d at 421.
 9         The Court cannot conclude that the ALJ’s failure to
10   specifically identify which aspects of Dr. Hirschenbein’s opinion
11   were inconsistent with which pieces of medical evidence was
12   harmless, cf. Howell v. Comm’r Soc. Sec. Admin., 349 F. App’x
13   181, 184 (9th Cir. 2009) (finding any error in discounting
14   doctor’s opinion based on “fill-in-the blank” form harmless
15   because ALJ provided other appropriate reasons), because as
16   explained, her other reasons were also infirm.           And the VE
17   testified at the hearing that there would be no work for a person
18   who would be off task 20 percent of the workday or absent from
19   work at least two or three times a month, as Dr. Hirschenbein
20   opined.    (AR 87.)    Although there were several medical opinions
21   that conflicted with Dr. Hirschenbein’s, the ALJ did not
22   specifically discuss the findings or opinions of those providers
23   in giving Dr. Hirschenbein’s opinion little weight.9           See Bray,
24   554 F.3d at 1225.      Indeed, although Defendant points to the
25   contrary opinions of Drs. Nadella and Girgis and the state-agency
26
           9
27          The only thing the ALJ said in this regard was that the
     five doctors’ opinions were “inconsistent with medical evidence
28   from other medical and nonmedical sources.” (AR 50.)

                                          15
     Case 5:19-cv-02449-JPR Document 21 Filed 03/29/21 Page 16 of 17 Page ID #:1427



 1   reviewing doctors as supporting the ALJ’s rejection of Dr.
 2   Hirschenbein’s opinion (see J. Stip. at 10-11), the ALJ in fact
 3   also discounted those doctors’ opinion that Plaintiff could
 4   perform medium work and found that Dr. Nadella’s opinion “did not
 5   consider the combined effect of [Plaintiff’s] impairments and
 6   . . . subjective complaints” (AR 50).
 7         For all these reasons, the ALJ failed to provide a specific
 8   and legitimate reason for discounting Dr. Hirschenbein’s
 9   functional assessment, and the error was not harmless.
10         When, as here, an ALJ errs and the error is not harmless,
11   the Court generally has discretion to remand for further
12   proceedings.     See Harman v. Apfel, 211 F.3d 1172, 1175-78 (9th
13   Cir. 2000) (as amended).       When no useful purpose would be served
14   by further administrative proceedings, however, or when the
15   record has been fully developed, it is appropriate under the
16   “credit-as-true” rule to direct an immediate award of benefits.
17   Id. at 1179 (noting that “the decision of whether to remand for
18   further proceedings turns upon the likely utility of such
19   proceedings”); see also Garrison v. Colvin, 759 F.3d 995, 1019-20
20   (9th Cir. 2014).      The Court has “some flexibility” in applying
21   the credit-as-true rule, however.         Connett v. Barnhart, 340 F.3d
22   871, 876 (9th Cir. 2003).       This flexibility should be exercised
23   “when the record as a whole creates serious doubt as to whether
24   the claimant is, in fact, disabled within the meaning of the
25   Social Security Act.”      Garrison, 759 F.3d at 1021.
26         Because other doctors assessed that Plaintiff could work
27   with limitations, as noted by the ALJ (see generally AR 105-07,
28   867-72, 883-87; see also J. Stip. at 17, 21 (Defendant arguing

                                          16
     Case 5:19-cv-02449-JPR Document 21 Filed 03/29/21 Page 17 of 17 Page ID #:1428



 1   same)), the Court has serious doubt as to whether she continues
 2   to be disabled.     See Garrison, 759 F.3d at 1021.        Further, Dr.
 3   Hirschenbein rendered his opinion in July 2018, more than two
 4   years after the finding that she was no longer disabled.            It is
 5   possible that the 2016 decision was correct at the time but that
 6   Plaintiff subsequently became disabled again.          The record needs
 7   to be developed on that front.        Further administrative
 8   proceedings would thus allow the ALJ to give proper consideration
 9   to Dr. Hirschenbein’s opinion and, if she chooses to again give
10   little weight to it, provide an adequate discussion of the
11   reasons why.     For this reason, too, remand is appropriate.          See
12   id.
13   VI.   CONCLUSION
14         Consistent with the foregoing and under sentence four of 42
15   U.S.C. § 405(g), IT IS ORDERED that judgment be entered REVERSING
16   the Commissioner’s decision, GRANTING Plaintiff’s request for
17   remand, and REMANDING this action for further proceedings
18   consistent with this Memorandum Decision.
19
               March 29, 2021
20   DATED:
                                         JEAN ROSENBLUTH
21                                       U.S. Magistrate Judge
22
23
24
25
26
27
28

                                          17
